Exhibit 10.31

SECOND AMENDMENT TO EARNOUT AGREEMENT

This Second Amendment dated February 26, 2010 (the “Second Amendment”), amends
the Earnout Agreement dated as of January 18, 2006, by and between Joel Stephen
Logan, II, Charles L. Murphree, Jr., John Steven Lawler, James David Shaw,
William Joseph Aycock, Jr., Jerry Ray Cooper, Jr., Timothy Wayne Gann, and Jimmy
Ray Hawkins (individually, a “Seller” and collectively, the “Sellers”), Deer
Valley Homebuilders, Inc., an Alabama corporation (“DVHB”), and Deer Valley
Corporation, a Florida corporation (“Deer Valley”), as successor to DeerValley
Acquisitions Corp., a Florida corporation, as such Earnout Agreement was amended
by that certain First Amendment dated November 19, 2007 (the “First Amendment”)
The term “Earnout Agreement”, as used herein, means the Earnout Agreement, as
amended, modified or restated. All capitalized terms not otherwise defined
herein have the meaning ascribed to them in the Earnout Agreement.

RECITALS

A. Pursuant to the Common Stock Purchase Agreement dated November 1, 2005 (the
“Purchase Agreement”), the Sellers sold 100% of the issued and outstanding
capital stock of DVHB to Deer Valley. The Purchase Agreement provided that a
portion of the Purchase Price (as defined in the Purchase Agreement) was to be
calculated and paid as an earnout based upon the net income before taxes of DVHB
pursuant to the Earnout Agreement.

B. Pursuant to the Earnout Agreement, the Sellers earned for the three month
period ending December 31, 2005, the twelve month period ending December 31,
2006, and the twelve month period ending December 31, 2007 an aggregate Annual
Price Adjustment of $4,000,000, of which $4,000,000 has been distributed to the
Sellers.

C. Pursuant to the First Amendment to the Earnout Agreement, (i) the Sellers
agreed that Deer Valley had the option to satisfy any Annual Price Adjustments
accruing after the Earnout Year ending December 31, 2007 in cash or by issuing
Deer Valley’s common stock, subject to Deer Valley’s obligation to true-up any
short-fall if the aggregate value of the Escrowed Shares (as defined below), on
the date of distribution, is less than $2,000,000 (the “Price Guarantee”), and
(ii) Deer Valley placed in escrow 2,000,000 shares of common stock (the
“Escrowed Shares”) pursuant to an Escrow Agreement dated November 19, 2007 (the
“Escrow Agreement”).

D. Sellers, DVHB, and Deer Valley now wish to amend the Earnout Agreement to,
among other matters, (a) provide for a cash purchase by Deer Valley of the
Escrowed Shares at a per share price of $0.35, (b) provide for a cash payment of
$1,300,000 to satisfy Deer Valley’s obligations for any shortfall under the
Price Guarantee (the “Price Guarantee Payment”), and (c) provide for release of
the purchase price for the Escrowed Shares and payment of the Price Guarantee
Payment on December 31, 2010, subject to the restrictions provided for in
Sections 1.2 and 1.3 below.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the respective covenants
and provisions herein contained, each Seller, DVHB, and Deer Valley agree as
follows:

1. Restated Article I. Effective as of February 26, 2010, Article I of the
Earnout Agreement is hereby deleted in its entirety and replaced with the
following:

ARTICLE I.

PRICE ADJUSTMENT

1.1 Purchase of Escrowed Shares.

(a) Terms of Purchase. Deer Valley hereby repurchases from the Sellers, and the
Sellers’ hereby sell to Deer Valley, the Escrowed Shares for an aggregate
purchase price of $700,000 (2,000,000 shares multiplied by $0.35 per share). On
the date of this Amendment, (i) each Seller shall deliver instructions to the
Escrow Agent to release the Escrowed Shares to Deer Valley, and execute such
stock powers or other instruments of transfer reasonably requested by Deer
Valley to effect the transfer and release of the Escrowed Shares, (ii) Deer
Valley shall deposit $700,000 into escrow (the “Escrowed Cash”), and (iii) the
parties shall enter into an amendment to the Escrow Agreement dated November 19,
2007 reflecting the actions contemplated by this Amendment. The Escrowed Cash
shall remain in escrow and be released pursuant to Sections 1.2 and 1.3 below.

(b) Representation and Warranties. In order to induce Deer Valley to enter into
this Amendment and to consummate the transactions contemplated hereby, each
Seller, severally and not jointly, represents and warrants to Deer Valley that
each such Seller has good and marketable title to his allocation of the Escrowed
Shares, free and clear of all liens, claims, encumbrances and restrictions,
legal or equitable, of every kind, except (i) for restrictions on transfer
imposed by federal and state securities laws, and (ii) restrictions imposed
under the Earnout Agreement or the Escrow Agreement. Delivery of the Escrowed
Shares to Deer Valley pursuant to this Second Amendment will transfer valid
title thereto, free and clear of all liens, encumbrances, claims and
restrictions of every kind, except (i) for restrictions on their further
transferability imposed by federal and state securities laws and
(ii) restrictions imposed under the Earnout Agreement or the Escrow Agreement.

1.2 Release and Payments on the Distribution Date. Subject to Section 1.3 below,
on December 31, 2010 (the “Distribution Date”), (a) DVHB shall authorize the
release of the Escrowed Cash to each Seller in an amount equal to the Escrowed
Cash multiplied by the percentage (%) set forth next to such Seller’s name on
Exhibit “A” attached to the Earnout Agreement, and (b) DVHB shall pay the Price
Guarantee Payment, in cash, to each Seller in an amount equal to the Price
Guarantee Payment, multiplied by the percentage (%) set forth next to such
Seller’s name on Exhibit “A” attached to the Earnout Agreement. As described
above, the aggregate Escrowed Cash equals $700,000 and the aggregate Price
Guarantee Payment equals $1,300,000.

1.3 Forfeiture. If, before the Distribution Date, (a) Deer Valley or DVHB
terminates a Seller’s employment for Cause (as defined in each Employment
Agreement), (b) a Seller terminates his employment with DVHB prior to
December 31, 2010, or (c) a Seller breaches the terms of a Non-Competition
Agreement (in each case, a “Forfeiture Event”), then, upon written notice by
Deer Valley or DVHB to such Seller, such Seller (a “Forfeiting Seller”) shall
have forfeited his interest in the Escrowed Cash and Price Guarantee Payment
(the “Forfeited PATA Interest”). Upon a Forfeiture Event, (y) Deer Valley shall
be entitled to fifty (50%) percent of the Forfeited PATA Interest (including
fifty percent (50%) of the Escrowed Cash allocated to such Forfeiting Seller
which shall be immediately released from the Escrow Account to Deer Valley), and
(z) the remaining



--------------------------------------------------------------------------------

fifty (50%) percent of the Forfeited PATA Interest (including the Price
Guarantee Payment) shall be allocated to the remaining Seller’s pro-rata,
according to Exhibit “A” attached to the Earnout Agreement. Upon a Forfeiture
Event, Exhibit “A” shall be deemed amended to reflect that fifty percent
(50%) of the Forfeiting Seller’s interest has been allocated to the remaining
Sellers. Notwithstanding anything to the contrary, a Forfeiture Event shall not
affect any cash distributions made prior to the date of the Forfeiture Event.

2. Counterparts. This Second Amendment may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

3. Ratification. The terms and conditions of the Earnout Agreement that have not
been modified by this Amendment shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have hereunto caused this Amendment to be
executed in multiple original counterparts as of the date set forth above.

 

Deer Valley Corporation, a Florida corporation By:  

/s/ Charles G. Masters

  Charles G. Masters, President & CEO
Deer Valley Homebuilders, Inc., an Alabama corporation By:  

/s/ Charles G. Masters

  Charles G. Masters, Chairman of the Board “Sellers”

/s/ Joel Stephen Logan, II

Joel Stephen Logan, II

/s/ Charles L. Murphree, Jr.

Charles L. Murphree, Jr.

/s/ John Steven Lawler

John Steven Lawler

/s/ James David Shaw

James David Shaw

/s/ William Jospeh Aycock, Jr.

William Joseph Aycock, Jr.

/s/ Jerry Ray Cooper, Jr.

Jerry Ray Cooper, Jr.

/s/ Timothy Wayne Gann

Timothy Wayne Gann

/s/ Jimmy Ray Hawkins

Jimmy Ray Hawkins